DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1,3-13,15-19 and 52-63 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to “said outward-facing side surface defining a heater interface or a cooler interface that traverses each of said slit-pocket planes, wherein said heating arrangement or cooling arrangement is configured to engage said heater interface or cooler interface and traverse  each of said slit- pocket planes so that all said slit-pockets are simultaneously heated or cooled by said heating arrangement or said cooling arrangement when heating or cooling is applied by said heating arrangement or said cooling arrangement to said heater interface or cooler interface” such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent No. 6025602 to Rose in view of United States Patent No. 6698718 to Yoo, United States Patent Application No. 2005/0274459 to Tanase et al and United States Patent Application No. 2013/0078057 to Hofmeister et al and United States Patent No. 5607009 to Turner et al is presented below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The heating arrangement in Claims 1 and 63, interpreted as the heaters 76, or equivalents thereof, the recitation of a heater being sufficient structure to be used as the interpretation of the generic term of “heating arrangement.”
The cooling arrangement of Claims 1 and 63, interpreted as the cooler in the second paragraph of page 42 of the Specification, or equivalents thereof, the recitation of the cooler being sufficient structure to be used as the interpretation of the generic term of “cooling arrangement.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-13 and 52-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9934992. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the structures of the metal block, the slit openings, the slit pockets, and the heater/cooler elements on an outer surface of said block.
Claims 1, 3-13 and 52-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10403552. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the structures of the metal block, the slit openings, the slit pockets, and the heater/cooler elements on an outer surface of said block.
Claims 1, 3-13 and 52-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10580671. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the structures of the metal block, the slit openings, the slit pockets, and the heater/cooler elements on an outer surface of said block.
It is noted that even though the limitations are broader than that of the instant application, in view with the teachings of United States Patent No. 6025602 to Rose in view of United States Patent No. 6698718 to Yoo, United States Patent Application No. 2005/0274459 to Tanase et al and United States Patent Application No. 2013/0078057 to Hofmeister et al and United States Patent No. 5607009 to Turner et al, there are sufficient teachings of the limitations claimed such that it obvious reject for double patenting as well.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 15, 16, 18, 19, 52-54 and 56-62 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6025602 to Rose in view of United States Patent No. 6698718 to Yoo, United States Patent Application No. 2005/0274459 to Tanase et al and United States Patent Application No. 2013/0078057 to Hofmeister et al and United States Patent No. 5607009 to Turner et al.
In regards to Claim 1, Rose teaches a cooler chamber/load lock chamber  60, 60’ Fig. 1A-4B for generic teaches and Fig. 6 for the specific block and gate embodiment (Col. 3 lines 15-27) for a batch of more than one workpiece P, which are sheet-shaped or plate shaped (as they are wafers), having each a pair of two-dimensionally extended surfaces (see shape of P) and a thickness D (thickness as shown in Fig. 1A)  of such equal workpieces, thereby substrates, all workpieces with structured extended surfaces (as shown in Fig. 1) and single layered (as it is a panel), comprising: a heat storage block made of one single piece (as expressly, albeit schematically, shown in Fig. 6 in 60’) said block comprising more than one parallel and stacked slit-pockets stacked one upon the other in a first direction (see pockets formed by 132a-132f which form sealing materials therein, the first direction being the vertical direction), each dimensioned to accommodate a single of said workpieces (see P in each singular pocket) therein and extending along a slit-pocket plane (the right side of 60’, the slit pocket plane being the horizontal plane); said block further comprising an outward-facing side surface extending parallel to the first direction (the side surfaces next to the front or slit opening surface of the load lock chamber all extending vertically), in each of said slit-pockets a workpiece support for a workpiece (small prongs for the workpiece in Fig. 6, but shown as pins 98A-C in Fig. 4A); each slit- pocket having at least one workpiece handling opening (openings formed by seals of 132a-132f); each slit-pocket being tailored to surround one of said workpieces (as shown by how the panel P fits within said slit pocket), applied on its workpiece support (as shown in Fig. 6), in a noncontact manner (as shown by the substrate not touching the walls of 60’ in Fig. 6), the at least one workpiece handling openings of said slit-pockets being operatively connected to a door arrangement 34’ controllably freeing and covering the respective workpiece handling openings with respect to an atmosphere outside said block (as the seal slides along the door, Col. 12 lines7-20); the slit pockets having a height that is perpendicular to said slit pocket planes and is the same along the entirety of the slit pocket surface area such that it is not less than 30% of the extent surface area of the slit pockets (as the slit pocket has a height that extends throughout the opening and in the pocket itself, as broadly recited in the claim) and parallel to said slit pocket planes, and at least cooler interface to said block (as there is a cooler for the load lack chambers, Col. 10 lines 44-65), Rose further teaching that the slit-pockets are operatively connected to a door 34, 72 (as it slides to expose the slip pocket openings 128, 126 in Fig. 5, 6) that controls the freeing and covering the respective workpiece handling openings with respect to an atmosphere outside said block (Col. 4 line 65-Col. 12 line 20).  
Rose does not expressly teach that the workpiece has a height of 0.01 mm-5 mm or that the height of the slit pockets is 2.5 mm-50 mm.
Rose does expressly teach that the slit pocket height is the same as the workpiece handling opening (as shown in Fig. 6).
Yoo teaches a load/lock chamber 110 Fig. 4A wherein the substrate has a wafer/workpiece height of 0.5-2 mm thick and a height of the workpiece handling opening of 15-50 mm (Col. 4 line 45-Col. 5 line 20). Yoo teaches the small height reduces radiation loss from the tube and reduces particles from entering the cavity and easier maintenance of the isothermal temperature environment (Col. 5 lines 5-15).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Rose with the dimensions of the substrate and thus also workpiece handling opening and thus also the slit pocket height with the teachings of Yoo. One would be motivated to do so for reducing particles from entering the cavity and easier maintenance of the environment. See MPEP 2143, Motivation A.
Furthermore, although it is noted that the teachings of Rose in view of Yoo address the size of the substrate, the size of the substrate is implicitly a functional limitation. It has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate is not considered a positive limitation and the apparatus of Rose in view of Yoo would be capable of processing the claimed substrate, based on user selection of the type of substrate, there being no structural limitations in the claims to prevent this otherwise.
Rose suggests that the heat storage block can be a single metal piece/block but Rose in view of Yoo do not expressly teach that the heat storage block is made of a one single metal piece.
Tanase teaches that a chamber body 312 of a load/lock chamber is fabricated from a single block of aluminum [0027] or from modular sections.
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a heat storage block analogous to that of Rose out of a single metal piece of aluminum, as taught by Tanase, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  Further, it would be obvious to combine, substitute, use, apply or try to combine the teachings to yield a predictable result of creating a solid metal load lock chamber. See MPEP 2143, Motivation A. Specifically, Tanase teaches that the load lock chamber can be made out of a single metal body or from modular sections (as per the teachings of Rose) such that either structure is analogous for a load lock chamber.
Rose teaches that the substrate is cooled through the plates (Col. 11 lines 1-14).
Rose in view of Yoo and Tanase does not expressly teach a heating/cooling arrangement extending in the first direction (the vertical direction) along said outward-facing side surface of the block, wherein said heating arrangement or cooling arrangement traverses each of said slit-pocket planes so that all said slit pockets are simultaneously heated or cooled by said heating arrangement or said cooling arrangement and wherein said outward-facing side surface defines a heater or cooler interface.
Hofmeister teaches a heating/cooling arrangement 27 Fig. 4B is mounted on the exterior side surface, i.e., an outward-facing side surface of the load-lock chamber 14 Fig. 1A-1F (see how 27 is on both sides of 14 in Fig. 4B), in the first direction (the vertical direction) along the outward-facing side surface defines a heater/cooler interface because it is a cooling arrangement [0059], but can also be a heating (last part of [0059]), 27 being used to heat/cool the substrate through the plates 24A, 24B, the heating/cooling arrangement extending into the slit-pocket through static shelf modules 22A, 22B, 24A, 24B with integral cooling such that the heating/cooling arrangement traverses each of said slit-pocket planes so that all said slit-pocket planes are simultaneously heated/cooled by said cooling arrangement [0060], wherein the outward facing side surface 27 defines a heater/cooler interface as it is an external cooling block with cooling fluid or heating gases [0059, 0047-0111], and as shown in the annotated copy of Fig. 4B Hofmeister below:

    PNG
    media_image1.png
    475
    858
    media_image1.png
    Greyscale

As it is known to provide a cooling to a substrate, as taught by Rose, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified or substituted the cooling of Rose in view of Yoo and Tanase as taught by Hofmeister, to have a cooling arrangement on an exterior side of the of load-lock chamber, i.e., an outward-facing side surface, that extends vertically as well as into the slit pockets. One would be motivated to do so in order to predictable results to cool the substrates simultaneously. See MPEP 2143, Exemplary Rationale A.
Rose in view of Yoo and Tanase and Hofmeister does not expressly teach said outward-facing side surface defining a heater interface or a cooler interface that traverses each of said slit-pocket planes, wherein said heating arrangement or cooling arrangement is configured to engage said heater interface or cooler interface and traverse each of said slit- pocket planes so that all said slit-pockets are simultaneously heated or cooled by said heating arrangement or said cooling arrangement when heating or cooling is applied by said heating arrangement or said cooling arrangement to said heater interface or cooler interface.
Turner teaches a heater/cooler chamber/cassette 10 Fig. 1A, 1 with a heating arrangement/coils 20 or a cooling arrangement/cooling channels 22 extending in the first direction (in the vertical sidewalls of 12, 14), wherein the outward-facing side surfaces defining a heater interface or a cooler interface that traverses each of said slit pocket plans as the coils 20 and the channels 22 are arranged in one per each slit pocket (as shown in 28), wherein each of said cooling arrangement or heating arrangement is configured to engage the heater interface or cooler interface and traverse each of said slit pocket planes (as shown in Fig. 1, and 3 as there is a cool or channel per slit pocket plane for simultaneously heating or cooling), when heating or cooling is applied by said heating arrangement or said cooling arrangement to said heater interface or cooler interface, as the heating and cooling arrangements are arranged in the outer surfaces/outward facing side surface or interfaces, and overlapping each of the slit pockets, thus fulfilling the limitations of the claims.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Rose in view of Yoo, Tanase and Hofmeister by making the heating arrangements and cooling arrangement of Rose in view of Yoo, Tanase, and Hofmeister having a coil or channel for each slit pocket plane, as per the teahcings of Turner. See MPEP 2143 Motivation A, a predictable result. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.
The resulting apparatus would fulfill the limitations of Claim 1.
In regards to Claim 4, Rose teaches that at least some or all of said slit-pockets being substantially gas-tight when the respective workpiece handling opening is covered by said door arrangement or at least some or all of said pockets comprising then a gas outlet via seal (Col. 5 line 64-Col. 6 line 3).
In regards to Claim 5, Rose teaches that at least some or all of said slit-pockets are aligned and stacked in said block in a direction perpendicular to said slit-pocket planes (as the slit pockets are vertically stacked as shown in Fig. 6).  
In regards to Claim 6, Rose teaches all of said at least one workpiece handling openings of said slit-pockets being aligned in said direction along said block (as they are all on one side as shown in Fig. 6).  
In regards to Claim 7, Rose in view of Yoo, Tanase and Hofmeister teach that at least some or all of neighboring slit-pockets are thermally substantially decoupled as the heat storage block is made of a single metal piece, as per the rejection of Claim 1 above, the material and structure of the heat storage block being implicit in determining the thermal coupling of the structure.
In regards to Claim 8, Rose teaches said slit-pockets are aligned in one direction perpendicular to said slit-pocket planes (as it is vertically stacked) and neighboring slit- pockets are separated perpendicularly to said slit-pocket planes by sections of said block having a thickness that appears, as per Fig. 6 to be equally distributed and the same as the slit pocket height with walls that have thickness d considered in direction perpendicular to said slit-pocket planes of along all of the area of the slit pocket as shown in the cross sectional uniformity of Fig. 6 such that it is along not less than 30% of the extent surface area of said slit- pockets, considered parallel to said slit-pocket planes.  
Rose does not expressly teach that the wall thickness d is between 0.5-10mm.
However, Yoo expressly teaches that the height of the aperture is preferably no greater than 20 mm [0030], which in view of the relative thickness of the slit pocket to wall thickness of Rose would imply that d is also less than 20 mm. Yoo further teaches the small height reduces radiation loss from the tube and reduces particles from entering the cavity and easier maintenance of the isothermal temperature environment (Col. 5 lines 5-15).
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. As Yoo expressly teaches making the height of the workpiece handling opening smaller and Rose expressly teaches that the walls and the workpiece handling openings are approximately equal in height/thickness, it would be obvious to one of ordinary skill in the art to reduce the wall thickness to less than 20 mm, a range that overlaps the claimed range of 0.5-10 mm. Furthermore, because we know the range is an effective variable for reducing radiation loss and particles entering the cavity, so must the wall thickness also be adjusted for these predictable benefits, thus resulting in a “d” that is from 0.5-10 mm. See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 9, Rose teaches said slit pockets comprising each in a bottom surface thereof, one or more than one handler-cutouts (in the form of the space that surrounds the workpiece support in Fig. 4A), accessible through said at least one workpiece handling opening, for introducing and removing at least one handling arm of a workpiece handler robot 216, 218, 222 below a workpiece on the workpiece support (Col. 13 line 62-Col. 14 line 42).
 In regards to Claim 10, Rose teaches at least some or all of said slit-pockets comprising one single workpiece-handling opening as there is an opening for each pocket, as shown in Fig. 6.  
In regards to Claim 11, Rose teaches said door arrangement being controllable to cover and free at least one of said workpiece handling openings at the same time (as shown in how one opening is open while the other ones are closed in Fig. 6).
In regards to Claim 12, Rose teaches said door arrangement being controllable to maintain all workpiece handling openings in covered status simultaneously during a time span (as it slides up and down from the door as needed, such that it is possible to cover all of the openings with the same door in Fig. 6).
In regards to Claim 13, Rose teaches wherein at least some or all of the at least one workpiece handling openings are mutually aligned in one direction (as they are all on one side) and said door arrangement comprises a door-plate 34’ with at least one door-workpiece-handling opening (slot in 34’), said door-plate being controllably slidable along and relative to said block in said direction so as to selectively bring said at least one door-workpiece-handling opening in and out of alignment with at least one of said workpiece- handling openings of said slit-pockets (Col. 12 lines 8-20).  
In regards to Claim 15, Rose teaches wherein said block is operationally connected to a block-drive 22, 23 for said relative sliding and said door-plate is realized by a wall of a housing (as it is a wall for the processing chamber) around said block (Col. 5 lines 13-25, Col. 5 line 64-Col. 6 line 3).  
In regards to Claim 16, Rose teaches the heat storage block comprises two outward-facing side surfaces and a front surface (the two side surfaces next to the front surface with slit pocket openings as shown in Fig. 3A, 3B), said two outward-facing surfaces each defining a heater/cooler interface, said at least one workpiece handling openings of said slit-pockets are provided in said front face, as per the applied teachings of Hofmeister, as per the rejection of Claim 16.
In regards to Claim 18, Rose in view of Yoo, Tanase and Hofmeister teach that the slit-pockets extend transverse or perpendicularly to said side faces, as shown with vertical side walls and the horizontal slit-pockets, as per the rejection of Claim 1, and in the alignment of 
In regards to Claim 19, Rose teaches wherein said block (42 contains the load lock block 60 in Fig. 2) is mounted within a thermally isolating housing 56, which is spaced from the block (as shown in Fig. 2, 56 being the outer housing with exhaust ports and spaced apart from the interior of 42, such that it is implicitly thermally isolating housing).  
In regards to Claim 52, Rose teaches the block is contoured to define said slit pockets integrally formed within the block, as shown by the rounded opening of 84A in Fig. 4B.
In regards to Claim 53, Rose teaches the door-plate is realized by a way of a housing around said heat storage block 128a-e is realized by the wall of the housing 72 as shown in Fig. 5.
In regards to Claim 54, Rose teaches a door-plate is realized by a wall of a housing around said heat storage block 128a-e is realized by the wall of the housing 72 as shown in Fig. 5 and said heat storage block is operationally connected to a block- drive 22, 23 for said relative sliding (see arrow of 120 Fig. 5).  
In regards to Claim 56, Rose teaches said controllable door workpiece- handling openings being equipped with a controllably driven flap 128a-e or slider 22, 23.
In regards to Claim 57. Rose teaches workpiece handling openings are ongoing in flow communication with an interspace between said heat storage block and an isolating housing Fig. 5. 
In regards to Claim 58, Rose teaches housing comprising a pump port 327 abutting in said interspace (Col. 16 lines 2-23).  
In regards to Claim 59, Rose in view of Yoo, Tanase and Hofmeister teaches a heater chamber, a cooler chamber, a cooler and heater chamber, as per the teachings of the heat transfer channels in the chamber body as per the teachings of Hofmeister, where the substrate is heated or cooled.  
In regards to Claim 60, Rose teaches said slit pocket planes are horizontal (as shown in Fig. 5; b) the door arrangement frees the inside of the slit-pockets to ambient atmosphere of 16; and further comprising: > a vacuum treatment arrangement for the workpieces comprising a load-lock arrangement between said ambient atmosphere and a treatment space in said vacuum treatment arrangement (as shown in Fig. 1B, 2); > a magazine arrangement 26, comprising at least one magazine in said ambient atmosphere and with a multitude of workpiece holders (as shown in Fig. 1A); wherein said workpiece holders of said magazine arrangement and a workpiece holder arrangement in said load-lock arrangement are tailored to hold the workpieces with their extended surfaces along planes parallel planes (as shown by 26 in Fig. 1A); > a handling robot 24 in said ambient atmosphere, drivingly rotatable about a vertical axis and having at least one radially extendable and retractable handling arm for at least one workpiece (as shown in Fig. 1, Col. 4 line 65-Col. 6 line 26); wherein said handling robot is tailored to handle workpieces to and from said magazine arrangement, to and from said load-lock arrangement, to and from said slit-pockets (as shown in Fig. 1A).  
In regards to Claim 61, Rose teaches a workpiece aligner station Fig. 1B also served by said handling robot.  
In regards to Claim 62,  Rose in view of Yoo, Tanase and Hofmeister teaches said heat storage block comprises two outward-facing opposite side surfaces adjacent to the front side with the slit openings, defining said heater interface and/or cooler interface, as per the rejection of Claim 1 above, as Hofmeister teaches 27 is on both sides.

Claim 3, 55, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6025602 to Rose in view of United States Patent No. 6698718 to Yoo, United States Patent Application No. 2005/0274459 to Tanase et al, United States Patent Application No. 2013/0078057 to Hofmeister et al and United States Patent No. 5607009 to Turner et al, as applied to Claim 1 above, and in further view of United States Patent Application No. 2012/0285621 to Tan.
The teachings of Rose in view of Yoo, Tanase, Hofmeister and Turner are relied upon as set forth in the above 103 rejection.
In regards to Claim 3, Rose teaches a gas box 332 but does not expressly teach a gas feed line arrangement dispatched in at least some of said slit pockets or in all of said slit pockets
Tan teaches a gas supply panel with line that supplies gases to the chambers (not shown, Para. 0035) or slit pockets and thus [0035-0036; 0017-0044]. Tan teach  a gas feed line (as shown in Tan, Fig. 4, [0035-0036]) arrangement dispatching in at least some of said slit-pockets or in all of said slit-pockets wherein said gas feed line arrangement (as per claims 2 and 3) comprises gas feed lines through said heat storage block (see showerhead 461, 462, 463 and dispatching respectively into at least some of the pockets 497 and dispatching into the pockets opposite the at least one workpiece handling 107 opening of the respective pockets and directed towards said at least one workpiece handling opening (as they are connected to each other through the space of 497).
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the gas box of Rose in view of Yoo, Tanase and Hofmeister with the gas line of Tan, as art-recognized equivalent means for providing gas to a load lock or stacked chamber.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivation A.
In regards to Claim 55, Rose in view of Yoo, Tanase and Hofmeister do not expressly teach a gas feed line arrangement dispatching in at least some of said slit-pockets or in all of said slit-pockets wherein said gas feed line arrangement comprises gas feed lines through said heat storage block and dispatching respectively into at least some of the pockets and dispatching into the pockets opposite the at least one workpiece handling opening of the respective pockets and directed towards said at least one workpiece handling opening.
Tan teaches a gas feed line (as shown in Tan, Fig. 4, [0035-0036]) arrangement dispatching in at least some of said slit-pockets or in all of said slit-pockets wherein said gas feed line arrangement (as per claims 2 and 3) comprises gas feed lines through said heat storage block (see showerhead 461, 462, 463 and dispatching respectively into at least some of the pockets 497 and dispatching into the pockets opposite the at least one workpiece handling 107 opening of the respective pockets and directed towards said at least one workpiece handling opening (as they are connected to each other through the space of 497).  
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the gas box of Rose in view of Yoo, Tanase and Hofmeister with the gas line of Tan, as art-recognized equivalent means for providing gas to a load lock or stacked chamber.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivation A.
In regards to Claim 63, Rose teaches a cooler chamber/load lock chamber  60, 60’ Fig. 1A-4B for generic teaches and Fig. 6 for the specific block and gate embodiment (Col. 3 lines 15-27) for a batch of more than one workpiece P, which are sheet-shaped or plate shaped (as they are wafers), having each a pair of two-dimensionally extended surfaces (see shape of P) and a thickness D (thickness as shown in Fig. 1A)  of such equal workpieces, thereby substrates, all workpieces with structured extended surfaces (as shown in Fig. 1) and single layered (as it is a panel), comprising: a heat storage block made of one single piece (as expressly, albeit schematically, shown in Fig. 6 in 60’) said block comprising more than one parallel and stacked slit-pockets stacked one upon the other in a first direction (see pockets formed by 132a-132f which form sealing materials therein, the first direction being the vertical direction), each dimensioned to accommodate a single of said workpieces (see P in each singular pocket) therein and extending along a slit-pocket plane (the right side of 60’, the slit pocket plane being the horizontal plane); said block further comprising an outward-facing side surface extending parallel to the first direction (the side surfaces next to the front or slit opening surface of the load lock chamber all extending vertically), in each of said slit-pockets a workpiece support for a workpiece (small prongs for the workpiece in Fig. 6, but shown as pins 98A-C in Fig. 4A); each slit- pocket having at least one workpiece handling opening (openings formed by seals of 132a-132f); each slit-pocket being tailored to surround one of said workpieces (as shown by how the panel P fits within said slit pocket), applied on its workpiece support (as shown in Fig. 6), in a noncontact manner (as shown by the substrate not touching the walls of 60’ in Fig. 6), the at least one workpiece handling openings of said slit-pockets being operatively connected to a door arrangement 34’ controllably freeing and covering the respective workpiece handling openings with respect to an atmosphere outside said block (as the seal slides along the door, Col. 12 lines7-20); the slit pockets having a height that is perpendicular to said slit pocket planes and is the same along the entirety of the slit pocket surface area such that it is not less than 30% of the extent surface area of the slit pockets (as the slit pocket has a height that extends throughout the opening and in the pocket itself, as broadly recited in the claim) and parallel to said slit pocket planes, and at least cooler interface to said block (as there is a cooler for the load lack chambers, Col. 10 lines 44-65), Rose further teaching that the slit-pockets are operatively connected to a door 34, 72 (as it slides to expose the slip pocket openings 128, 126 in Fig. 5, 6) that controls the freeing and covering the respective workpiece handling openings with respect to an atmosphere outside said block (Col. 4 line 65-Col. 12 line 20).  
Rose does not expressly teach that the workpiece has a height of 0.01 mm-5 mm or that the height of the slit pockets is 2.5 mm-50 mm.
Rose does expressly teach that the slit pocket height is the same as the workpiece handling opening (as shown in Fig. 6).
Yoo teaches a load/lock chamber 110 Fig. 4A wherein the substrate has a wafer/workpiece height of 0.5-2 mm thick and a height of the workpiece handling opening of 15-50 mm (Col. 4 line 45-Col. 5 line 20). Yoo teaches the small height reduces radiation loss from the tube and reduces particles from entering the cavity and easier maintenance of the isothermal temperature environment (Col. 5 lines 5-15).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Rose with the dimensions of the substrate and thus also workpiece handling opening and thus also the slit pocket height with the teachings of Yoo. One would be motivated to do so for reducing particles from entering the cavity and easier maintenance of the environment. See MPEP 2143, Motivation A.
Furthermore, although it is noted that the teachings of Rose in view of Yoo address the size of the substrate, the size of the substrate is implicitly a functional limitation. It has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate is not considered a positive limitation and the apparatus of Rose in view of Yoo would be capable of processing the claimed substrate, based on user selection of the type of substrate, there being no structural limitations in the claims to prevent this otherwise.
Rose suggests that the heat storage block can be a single metal piece/block but Rose in view of Yoo do not expressly teach that the heat storage block is made of a one single metal piece.
Tanase teaches that a chamber body 312 of a load/lock chamber is fabricated from a single block of aluminum [0027] or from modular sections.
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a heat storage block analogous to that of Rose out of a single metal piece of aluminum, as taught by Tanase, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  Further, it would be obvious to combine, substitute, use, apply or try to combine the teachings to yield a predictable result of creating a solid metal load lock chamber. See MPEP 2143, Motivations A-E. Specifically, Tanase teaches that the load lock chamber can be made out of a single metal body or from modular sections (as per the teachings of Rose) such that either structure is analogous for a load lock chamber.
Rose teaches that the substrate is cooled through the plates (Col. 11 lines 1-14).
Rose in view of Yoo and Tanase does not expressly teach a heating/cooling arrangement extending in the first direction (the vertical direction) along said outward-facing side surface of the block, wherein said heating arrangement or cooling arrangement traverses each of said slit-pocket planes so that all said slit pockets are simultaneously heated or cooled by said heating arrangement or said cooling arrangement and wherein said outward-facing side surface defines a heater or cooler interface.
Hofmeister teaches a heating/cooling arrangement 27 Fig. 4B is mounted on the exterior side surface, i.e., an outward-facing side surface of the load-lock chamber 14 Fig. 1A-1F (see how 27 is on both sides of 14 in Fig. 4B), in the first direction (the vertical direction) along the outward-facing side surface defines a heater/cooler interface because it is a cooling arrangement [0059], but can also be a heating (last part of [0059]), 27 being used to heat/cool the substrate through the plates 24A, 24B, the heating/cooling arrangement extending into the slit-pocket through static shelf modules 22A, 22B, 24A, 24B with integral cooling such that the heating/cooling arrangement traverses each of said slit-pocket planes so that all said slit-pocket planes are simultaneously heated/cooled by said cooling arrangement [0060], wherein the outward facing side surface 27 defines a heater/cooler interface as it is an external cooling block with cooling fluid or heating gases [0059, 0047-0111], and as shown in the annotated copy of Fig. 4B Hofmeister below:

    PNG
    media_image1.png
    475
    858
    media_image1.png
    Greyscale

As it is known to provide a cooling to a substrate, as taught by Rose, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified or substituted the cooling of Rose in view of Yoo and Tanase as taught by Hofmeister, to have a cooling arrangement on an exterior side of the of load-lock chamber, i.e., an outward-facing side surface, that extends vertically as well as into the slit pockets. One would be motivated to do so in order to predictable results to cool the substrates simultaneously. See MPEP 2143, Exemplary Rationale A..
Rose teaches a gas box 332 but does not expressly teach a gas feed line arrangement dispatched in at least some of said slit pockets or in all of said slit pockets
Tan teaches a gas supply panel with line that supplies gases to the chambers (not shown, Para. 0035) or slit pockets and thus [0035-0036; 0017-0044]. Tan teach  a gas feed line (as shown in Tan, Fig. 4, [0035-0036]) arrangement dispatching in at least some of said slit-pockets or in all of said slit-pockets wherein said gas feed line arrangement (as per claims 2 and 3) comprises gas feed lines through said heat storage block (see showerhead 461, 462, 463 and dispatching respectively into at least some of the pockets 497 and dispatching into the pockets opposite the at least one workpiece handling 107 opening of the respective pockets and directed towards said at least one workpiece handling opening (as they are connected to each other through the space of 497).
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the gas box of Rose in view of Yoo, Tanase and Hofmeister with the gas line of Tan, as art-recognized equivalent means for providing gas to a load lock or stacked chamber.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivation A.
Rose in view of Yoo, Tanase, Hofmeister and Tan does not expressly teach said outward-facing side surface defining a heater interface or a cooler interface that traverses each of said slit-pocket planes, wherein said heating arrangement or cooling arrangement is configured to engage said heater interface or cooler interface and traverse each of said slit- pocket planes so that all said slit-pockets are simultaneously heated or cooled by said heating arrangement or said cooling arrangement when heating or cooling is applied by said heating arrangement or said cooling arrangement to said heater interface or cooler interface.
Turner teaches a heater/cooler chamber/cassette 10 Fig. 1A, 1 with a heating arrangement/coils 20 or a cooling arrangement/cooling channels 22 extending in the first direction (in the vertical sidewalls of 12, 14), wherein the outward-facing side surfaces defining a heater interface or a cooler interface that traverses each of said slit pocket plans as the coils 20 and the channels 22 are arranged in one per each slit pocket (as shown in 28), wherein each of said cooling arrangement or heating arrangement is configured to engage the heater interface or cooler interface and traverse each of said slit pocket plans (as shown in Fig. 1, and 3 as there is a cool or channel per slit pocket plane), when heating or cooling is applied by said heating arrangement or said cooling arrangement to said heater interface or cooler interface, as the heating and cooling arrangements are arranged in the outer surfaces/outward facing side surface or interfaces, and overlapping each of the slit pockets, thus fulfilling the limitations of the claims.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Rose in view of Yoo, Tanase, Hofmeister and Tan by making the heating arrangements and cooling arrangement of Rose in view of Yoo, Tanase, Hofmeister and Tan having a coil or channel for each slit pocket plane, as per the teachings of Turner. See MPEP 2143 Motivation A, a predictable result. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.
The resulting apparatus would fulfill the limitations of Claim 1.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6025602 to Rose in view of United States Patent No. 6698718 to Yoo, United States Patent Application No. 2005/0274459 to Tanase et al, United States Patent Application No. 2013/0078057 to Hofmeister et al and United States Patent No. 5607009 to Turner et al, as applied to Claim 1 above, and in further view of United States Patent Application No. 2015/0159272 to Yoon et al.
The teachings of Rose in view of Yoo, Tanase, Hofmeister and Turner are relied upon as set forth in the above 103 rejection.
In regards to Claim 17, Rose in view of Yoo, Tanase, Hofmeister and Turner does not expressly teach a gas feed line arrangement dispatching in at least some of said slit-pockets or in all of said slit-pockets said gas feed line arrangement being operationally thermally connected to a gas heater/cooler arrangement along a back face of said block opposite said front face.
Yoon teaches that opposite sides of a heating device/processing chamber can have gas sources Fig. 3, such that the gas interface (implicitly the cooler interface) for uniform heating distribution [0015, 0028-0043], the gas being fed lateral into the slit pockets, such that there is a gas feed line arrangement in the form of the distributor of gases 110, in at least some of the slit pockets and being operationally thermally connected to a gas heater 121
It would be obvious to one of ordinary skill in the art, to have modified the apparatus of Rose in view of Yoo, Tanase, Hofmeister and Turner and in further view of Weaver with the two opposing gas sources of Yoon. One would be motivated to do so for uniform gas/heating distribution as needed. See MPEP 2143, Motivation A.. In other words, by adding an additional gas to form cross flow of gas perpendicular to the substrate entry path, one creates improved gas distribution as well as heating distribution.
In regards to Claim 17, Rose in view of Yoo, Tanase, Hofmeister and Turner and in further view of Yoon teach a gas feed line arrangement 110 of Yoon dispatching in at least some of said slit-pockets or in all of said slit-pockets said gas feed line arrangement being operationally thermally connected to a gas heater arrangement along a back face of said block opposite said front face (the heater arrangement 121 of Yoon surrounding the entirety of the chamber faces), as per the rejection of Claim 16 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716